FILED
                              NOT FOR PUBLICATION                           DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ADEMOLA IBUKNOLUWA                               No.   14-71935
ADESANYA, pro se, AKA Ibuknol
Adesanya,                                        Agency No. A029-237-836

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Ademola Ibuknoluwa Adesanya, a native and citizen of Nigeria, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
second motion to reopen deportation proceedings and his motion to reconsider.

We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Adesanya does not raise any challenge to the BIA’s dispositive

determinations that his February 10, 2014, motion to reopen was untimely and

number-barred, and that his motion to reconsider the BIA’s December 13, 2013,

order was untimely. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a

petitioner waives an issue by failing to raise it in his opening brief). Accordingly,

we need not reach Adesanya’s remaining contentions regarding eligibility for relief

or his due process claim.

      We deny Adesanya’s motions to take judicial notice and for summary

disposition (Docket Entry No. 16), and for an extension of time to comply with

future orders (Docket Entry Nos. 28 and 29). We deny his motion to file an

oversized brief (Docket Entry No. 24) as unnecessary. We deny his motions

regarding Nos. 15-16053 and 15-17064 (Docket Entry Nos. 25, 27, 28, 29 and 31)

as moot.

      PETITION FOR REVIEW DENIED.




                                           2                                    14-71935